DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In a preliminary amendment filed 4/8/2021, Applicant cancelled claims 1-10 and added new claims 11-30.  This amendment is acknowledged.  Claims 11-30 are pending and are currently being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2021 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of weights (21), stacked weights (claims 22, 28), and different weight shapes and recess shapes (claims 23-25) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the content is only discussing previously allowable subject matter of the parent application and does not include any discussion regarding the currently presented claimed subject matter.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 17, the limitation "the limb" is unclear as to if this is referring to the previously presented “first limb” or “second limb”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-20 and 23-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews et al. US Pat. No. 6,543,432.
Andrews teaches:
In Reference to Claim 11
An archery bow (compound bow 10, Fig. 1-5) comprising: 
a riser (12) including a handgrip portion (18) disposed between a first limb pocket (34) and a second limb pocket (36, Fig. 1); 
a first limb (20) having a proximal end (84) coupled to (via limb bolt 88) the first limb pocket (34); 
a second limb (22) having a proximal end (84) coupled to (via limb bolt 88) the second limb pocket (36); 
a weight removably coupled to the first limb pocket (dampening/weighted members (ex. 114, 132, 134) (dampeners inherently have a weight) are respectively and removably coupled (by friction and/or by fasteners (ex. 88/64) within recesses 43/52/70/73, Fig. 2-3); and 
a string extending between the first and second limbs (32, Fig. 1).  
In Reference to Claim 12
The archery bow of claim 11, wherein the weight is removably coupled to the first limb pocket by a fastener that extends through the weight and threadably engages with the first limb pocket (limb bolt 88 threadedly engages the pocket through weight 114 and riser to secure the limb to the pocket, Fig. 3-4).  
In Reference to Claim 13
The archery bow of claim 11, wherein the first limb pocket defines a recess and the weight is at least partially disposed within the recess (dampening/weighted members (ex. 114, 132, 134) (dampeners inherently have a weight) are respectively and removably coupled (by friction and/or by fasteners (ex. 88/64) within recesses 43/52/70/73, Fig. 2-3).  
In Reference to Claim 14
The archery bow of claim 13, wherein the recess is formed on a surface of the first limb pocket that is adjacent a riser-facing surface of the first limb (dampening/weighted members (ex. 114, 132, 134) (dampeners inherently have a weight) are respectively and removably coupled (by friction and/or by fasteners (ex. 88/64) within recesses 43/52/70/73 on a surface between the pocket and the limb lower surface 82, Fig. 2-3).  
In Reference to Claim 15
The archery bow of claim 11, wherein the weight comprises a first weight and the archery bow includes a second weight removably coupled to the second limb pocket (dampening/weighted members (ex. 114, 132, 134) (dampeners inherently have a weight) are respectively and removably coupled (by friction and/or by fasteners (ex. 88/64) within recesses 43/52/70/73, Fig. 2-3 for both limb pockets 34/36 holding both limbs 20/22).  
In Reference to Claim 16
The archery bow of claim 15, wherein the second weight is heavier than the first weight (the different members 114/132/134 have different sizes and therefore would inherently have different weights relative to one another.  For example, weight 114 used in the second pocket would inherently weight more than the first much smaller member 134 in the first pocket, where the materials of each may the same or different (if they were the same they are inherently not the same weight), Col. 5 lines 3-6, 24-27, 44-47).  
In Reference to Claim 17
The archery bow of claim 11, wherein the proximal end of the limb includes a notch configured to receive a portion of a limb bolt (limb 20 has an aperture/notch in a proximal end to receive limb bolt 88 therein, Fig. 3-4).  
In Reference to Claim 18
The archery bow of claim 11, wherein the archery bow is configured as one of a compound archery bow, a recurve archery bow, or a crossbow (compound bow 10, Fig. 1).  
In Reference to Claim 19
An archery bow (compound bow 10, Fig. 1-5) comprising: 
a riser (12); 
a limb (20) having a proximal end (84 in pocket 34) and a distal end (24); 
a limb pocket configured to couple to the proximal end of the limb (pocket 34 couples to limb 20 end 84 via limb bolt 88), the limb pocket defining a recess within a limb-facing surface of the limb pocket (top surface of the pocket 34 faces the bottom surface 82 of the limb, and has multiple cutouts/recesses 43/52/73/70, Fig. 3); 
a weight removably coupled within the recess (dampening/weighted members (ex. 114, 132, 134) (dampeners inherently have a weight) are respectively and removably coupled within recesses 43/52/70/73, Fig. 2-3); and 
a bow string (32).  
In Reference to Claim 20
The archery bow of claim 19, wherein the weight is at least partially concealed between the limb and the limb pocket (each of the weights 114/132/134 are placed between the limb pocket and limb lower surface 82 and are concealed from view, Fig. 1, 3-4).  
In Reference to Claim 23
The archery bow of claim 19, wherein a periphery of the weight defines a shape resembling a rectangle, a square, a circle, or an oval (weight 114 is generally resembling rectangular in shape, 132 is circular/cylindrical, and 134 is rectangular, while 142 is circular and 108 is rectangular as additional weighted members, Fig. 3).  
In Reference to Claim 24
The archery bow of claim 23, wherein the recess defines a peripheral shape corresponding to the shape of the weight (weight 114 is generally rectangular in shape, 132 is circular/cylindrical, and 134 is rectangular and are each held in respectively shaped recesses, Fig. 2-3).  
In Reference to Claim 25
The archery bow of claim 24, wherein the peripheral shape of the recess limits rotation of the weight while the weight is at least partially disposed within the recess (weight 114 is generally rectangular in shape, 132 is circular/cylindrical, and 134 is rectangular and are each held in respectively shaped recesses, wherein some, especially 114, is held against rotational movement during use due to the shape, Fig. 2-3).  
In Reference to Claim 26
The archery bow of claim 19, wherein the archery bow comprises one of a compound archery bow, a recurve archery bow, or a crossbow (compound bow 10, Fig. 1).  
In Reference to Claim 27
The archery bow of claim 19, wherein the weight defines a through-hole and a fastener extends through the through-hole to removably couple the weight within the recess (limb bolt 88 threadedly engages the pocket through aperture 126 in weight 114 and riser to secure the limb to the pocket, Fig. 3-4).  
In Reference to Claim 28
An archery bow (compound bow 10, Fig. 1-5) comprising: 
a riser (12); 
a limb (20) having a proximal end (84 in pocket 34) and a distal end (24);
a limb pocket configured to couple to the proximal end of the limb (pocket 34 couples to limb 20 end 84 via limb bolt 88); 
a plurality of stackable weights, each weight of the plurality of stackable weights defining a through-hole (weights 108/142 are vertically stacked relative first weight 114, while weights 132/134 are horizontally stacked with first weight 114, wherein 108/132/134 are also arranged in recesses of the limb pocket and each are removably secured therein, Fig. 2-4, wherein vertically stacked weights 142/114/108 each have aligned through holes to receive fastener 88); 
a fastener extending through the through-hole of each weight and engaging an aperture within the limb pocket to affix the plurality of weights to the limb pocket (fastener 88 extends through the holes in each weight member 142/114/108 and through aperture 52 in the pocket to affix the weights to the pocket and the pocket to the riser, Fig. 2-4); and 
a string (32).  
In Reference to Claim 29
The archery bow of claim 28, wherein the fastener threadably engages with the aperture to affix the plurality of weights to the limb pocket (bolt 88 is threaded through each aperture of each member and into the threaded hole 56 to secure the limb and pocket to the riser).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-22 and 30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Andrews et al. US Pat. No. 6,543,432 as applied to claims 19/28 above.
In Reference to Claim 21-22
Andrews teaches:
The archery bow of claim 19, wherein the weight is a first weight of two or more weights removably coupled to the limb pocket (dampening/weighted members (ex. 114 selected earlier) may include a second (ex. 132, 134, 108) (dampeners inherently have a weight) are respectively and removably coupled (by friction and/or by fasteners (ex. 88/64) within recesses 43/52/70/73 in the pocket, Fig. 2-3), and wherein the two or more weights are configured to be stacked when the two or more weights are removably coupled to the limb pocket (weights 108/142 are vertically stacked relative first weight 114, while weights 132/134 are horizontally stacked with first weight 114, wherein 108/132/134 are also arranged in recesses of the limb pocket and each are removably secured therein, Fig. 2-4).  
Further, even if Andrews doesn’t explicitly teach placing two weights having the same shape and being stacked above one another in the same recess and being secured by the same fastener (which is not fully claimed at this juncture), it would have been obvious to one having ordinary skill in the art to have modified the invention of Andrews to have formed the weight member as two portions stacked in order to allow more customized dampening/weighting options to adapt to different dampening or weight properties for a user of the bow and further as it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179), it has also been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8), and it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
In Reference to Claim 30
Andrews teaches:
The archery bow of claim 28, wherein the plurality of weights are disposed between the proximal end of the limb and the limb pocket such that the plurality of weights are at least partially concealed (weights 114/108 are disposed between the riser and the limb and secured in recesses such that they are mostly concealed).   
Further, even if Andrews doesn’t explicitly teach placing two weights having the same shape and being stacked above one another in the same recess and being secured by the same fastener (which is not fully claimed at this juncture) so that the weights are received between the limb pocket and limb surface thereby concealing all of the plurality of weights, it would have been obvious to one having ordinary skill in the art to have modified the invention of Andrews to have formed the weight member (114) as two portions (to form the plurality, emitting the other members to meet the claim limitations) stacked in order to allow more customized dampening/weighting options to adapt to different dampening or weight properties for a user of the bow and further as it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179), it has also been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8), and it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Chang (7,584,750), Denton (9,389,039), KR 2010 0043869, KR 2009 0054766, and KR 2018 0117745 all teach the weight member secured in a recess in a limb pocket by a fastener between the pocket and the limb contacting surface, and McPherson (11,029,121) teaches a similar limb pocket dampener/weighted member.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711